DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to application filed on 01/08/2020.        
Currently claims 1-20 are pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1, 5 and 8 are amended as follows (bold and underlined) –
1. (Currently Amended) A bypass thyristor device, comprising: 
a semiconductor device comprising a thyristor with a cathode electrode on a cathode side, 
a gate electrode on the cathode side surrounded by the cathode electrode and 
an anode electrode on an anode side; 
an electrically conducting cover element arranged on the cathode side and in electrical contact with the cathode electrode on a contact side; 
a gate contact element electrically connected to the gate electrode and arranged in a gate contact opening in the contact side of the cover element; 
wherein the cover element has a gas expansion volume in the contact side facing the cathode side, 
wherein the gas expansion volume is interconnected with the gate contact opening for gas exchange.  
5. (Currently Amended) The bypass thyristor device of claim 4, wherein the at least one trench is interconnected with the gate contact opening via at least one channel provided in the contact sid
8. (Currently Amended) The bypass thyristor device of claim 1, wherein the cover element comprises a gate cable trench, in which a gate contact cable is arranged, which is electrically connected to the gate contact element; Preliminary Amendment 
Atty. Docket No. ABBQP-42Page 5 of 10wherein the gate contact cable is guided through the gate cable trench to an outside of the bypass thyristor device.
Claim 15 claims a converter cell using a bypass thyristor, as such, it should be an independent claim. Therefore, claim 15 is rewritten in an independent form incorporating all the limitations of claim 1 (strike-through – deleted and bold and underlined - amended) –			Claim 
15. (Currently Amended) A converter cell, comprising: at least two power semiconductor switches for connecting a cell capacitor with an output of the converter cell and for disconnecting the cell capacitor from the output; 
a bypass thyristor device 
wherein the bypass thyristor device, comprising: 
a semiconductor device comprising a thyristor with a cathode electrode on a cathode side, 
a gate electrode on the cathode side surrounded by the cathode electrode and 
an anode electrode on an anode side; 
an electrically conducting cover element arranged on the cathode side and in electrical contact with the cathode electrode on a contact side; 
a gate contact element electrically connected to the gate electrode and arranged in a gate contact opening in the contact side of the cover element; 
wherein the cover element has a gas expansion volume in the contact side facing the cathode side, .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.


Allowable Subject Matter
Claims 1-20 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Independent claim 1 is allowable because the closest prior art EP 220698 A2 to Bechteler teaches, a bypass thyristor device, comprising: 
a semiconductor device (3; Fig. 1; [0010]; i.e. semiconductor body) comprising a thyristor with a cathode electrode (8; Fig. 1; [0011]; i.e. cathode electrode) on a cathode side (top of semiconductor body 3), 
a gate electrode (Fig. 1; [0012]; Bechteler teaches that the gate electrode is contacted at a central location of the semiconductor body 3 by a metal contact disk 17) on the cathode side surrounded by the cathode electrode (8) and 
an anode electrode (between semiconductor body 3 and anode-side cover plate 2; Fig. 1; [0010]) on an anode side (opposite side of cathode at the bottom of semiconductor body 3) (Fig. 1; [0010] – [0011]); 

    PNG
    media_image1.png
    322
    745
    media_image1.png
    Greyscale

an electrically conducting cover element (cathode-side cover plate 1; Fig. 1; [0010]; it serves as feed electrode, as such it must be electrically conducting) arranged on the cathode side and in electrical contact (Bechteler teaches that cover plate 1 makes contact with semiconductor body 3, thus it can be concurred that cover plate 1 also contacts cathode electrode 8; Fig. 1; [0010]) with the cathode electrode (8) on a contact side (top side); 
a gate contact element (17; Fig. 1; [0013]; i.e. contact disk) electrically connected to the gate electrode (located at the center) and arranged in a gate contact opening (a space where gate electrode contacts the contact disk 17, usually in the form of an opening) in the contact side of the cover element (cathode-side cover plate 1) (Fig. 1; [0012] – [0013]); 
Furthermore, US Patent # US 4,399,452 A to Nakashima teaches, wherein the cover element (housing 14 that includes 15, 16, 17 and 18; Fig. 5; col. 2, lines 38-55) has a gas expansion volume (30; Fig. 5; col. 4, lines 30-34; i.e. gap) in the contact side (near the upper electrode 11; Fig. 5; col. 4, lines 15-20) facing the cathode side (top side of semiconductor element 13; Fig. 5; col. 4, lines 10-15), 

    PNG
    media_image2.png
    459
    620
    media_image2.png
    Greyscale

However, neither Bechteler nor any cited prior art, appear to explicitly disclose, in context, wherein the cover element has a gas expansion volume in the contact side facing the cathode side, wherein the gas expansion volume is interconnected with the gate contact opening for gas exchange.  
Specifically, the aforementioned ‘wherein the cover element has a gas expansion volume in the contact side facing the cathode side, wherein the gas expansion volume is interconnected with the gate contact opening for gas exchange,’ is material to the inventive concept of the application at hand to achieve a reliable, simple to integrate, simple to maintain and economic bypass switch for a converter cell.

Independent claim 15 is allowable for the same reason stated in independent claim 1.
Dependent claims 2-14 and 16-20 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-14 and 16-20 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                       


07/07/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812